Citation Nr: 0402908	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  02-08 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a kidney disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The appellant had active duty from July 1954 to July 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the above claims.  


FINDINGS OF FACT

1.  There is no competent medical evidence of record relating 
the veteran's current right shoulder disorder to any disease 
or injury which occurred during active military service.

2.  Competent medical evidence of a diagnosis of a kidney 
disorder to include kidney stones was not present in service 
and was not manifested in the first year after service.

3.  There is no competent medical evidence of record relating 
the veteran's current kidney disorder to any disease or 
injury which occurred during active military service. 


CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for a 
right shoulder disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  The veteran is not entitled to service connection for a 
kidney disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107  (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5106, 5107 (West 2002).  This statute redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

In this case, the veteran was notified, by means of the 
discussions in a June and November 2001 rating decisions, May 
2002 statement of the case (SOC), and November 2002 and April 
2003 Supplemental Statements of the Case (SSOC) of the 
criteria for establishing service connection for the claims 
on appeal, the pertinent law and regulations, and the reasons 
for the denial of the claims.  He has been informed, 
therefore, of what the evidence needs to show in order for 
the claims to be granted.  

By way of letters issued in March 2001, as well as the 
November 2002 SOC, the RO notified the veteran of evidence 
and information necessary to substantiate the claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, the veteran was notified that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency, including VA, Vet Center, service department, 
Social Security, and other federal agencies.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to his claim so that VA could 
help by getting that evidence.  

The VCAA notification letter sent to the appellant in March 
2001, prior to any adjudication of the claims, also properly 
notified him of his statutory rights.  See Paralyzed Veterans 
of America, et. al. v. Secretary of Department of Veterans 
Affairs (PVA), 345 F.3d 1334 (Fed. Cir. 2003); Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  That 
is, even though the letter requested a response within 60 
days, it also expressly notified the appellant that he had 
one year to submit the requested information and/or evidence, 
in compliance with 38 U.S.C.A. § 5103(b).  Moreover, an 
amendment to the VCAA was recently enacted clarifying that 
the one-year period within which evidence may be submitted 
does not prohibit VA from making a decision on a claim before 
expiration of that time period.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. §  ____) 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The veteran's medical records and private medical 
records from several sources are on file as available, as set 
forth below.  There is no indication of any additional and 
available relevant records that the RO has failed to obtain.

In the present case, the appellant was notified of the 
provisions of the VCAA, of VA's duty to assist, and of the 
evidence needed to support the claims, as explained herein.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (VA must 
communicate with claimants as to the evidentiary development 
requirements of the VCAA).  See also Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002) (Board must identify documents 
which establish compliance with VCAA).  The Board concludes 
that the notifications received by the appellant adequately 
complied with the VCAA and subsequent interpretive authority, 
and that he has not been prejudiced in any way by the notice 
and assistance provided by the RO.

II.  Service connection

The veteran is seeking service connection for a right 
shoulder disorder and a kidney disorder as a result of his 
active service.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2002).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Certain chronic disabilities, including calculi of the 
kidney, bladder or gallbladder, may be established based on a 
legal "presumption" by showing that it manifested itself to 
a degree of 10 percent or more within one year from the date 
of separation from service.  38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence, which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

A.  Right shoulder 

The veteran's service medical records are entirely silent as 
to complaints, findings, treatment, or diagnoses of a right 
shoulder disability.  

Records from Dr. Haeflei dated in 1995, document refills for 
medication, which the veteran explained was for treatment of 
shoulder pain.  

A February 2000 private medical record shows a history of 
shoulder pain and impingement.  Physical findings revealed a 
complete chronic rotator cuff tear.  On private consultation 
in March 2000, the veteran complained of right shoulder pain 
and an unrepaired rotator cuff injury was noted.  Records 
dated from March to August 2000, reference treatment for 
complaints of right shoulder pain, as well as pain in the 
arm, hand and back.     

Private medical records from POSMC (Plano Orthopedic & Sports 
Medicine Center) show that in March 2001, the veteran 
complained of a history of right shoulder pain for many 
years.  He reported that he thought the initial injury 
occurred in 1955 during service.  An MRI confirmed a complete 
tear of the rotator cuff.  

At a June 2001 VA joint examination, the examiner noted that 
the service medical records did not show any diagnosis, 
treatment, or symptoms of complaints of shoulder problems 
while on active duty.  The report indicated that shoulder 
problems began during the 1980's and became severe in 1992, 
at which time probable rotator cuff tear was diagnosed, which 
was confirmed by a March 2001 MRI study.  The report noted 
that the only injury that the veteran could report was a 
blunt trunk injury in 1955, without any memory on his part or 
any documentation in the service medical records of a 
shoulder injury.  The impressions included very high-grade 
limitation of motion in the right shoulder and remote injury 
to the right shoulder resulting in major rotator cuff tear.  
The examiner opined that while it was remotely possible that 
a shoulder injury could have occurred at the same time as the 
blunt trauma and kidney contusion, he opined that it was very 
unlikely that the severe degree of rotator cuff trauma, tears 
and damage as documented in March 2001, would be the result 
of trauma as there were no symptoms, no signs, no disability 
and no diagnosis or treatment associated with a blunt injury 
to the trunk in 1955.  

Private medical records from April 2001 to May 2002 show 
continued treatment for right shoulder problems with 
arthroscopic surgery of the right shoulder to treat the 
rotator cuff tear.  Pre-operative medical records reveal that 
the veteran's right shoulder pain began about 12 years 
earlier and became progressively worse.  In a November 2002 
private medical statement, Dr. Watson reported that the 
veteran was seen in May 2002 due to complaints of right 
shoulder pain since 1990, which had gotten progressively 
worse and evaluation revealed that the veteran had 
significant destruction of the rotator cuff and secondary 
arthrosis of the right shoulder.  

The veteran testified that he began having right shoulder 
problems in service which continued thereafter and which he 
treated himself until 1992.  The veteran is competent as a 
layperson to report that on which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
the veteran is not competent to offer medical opinion as to 
cause or etiology of the claimed disability as there is no 
evidence of record that the veteran has specialized medical 
knowledge.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Upon review, the Board notes that the veteran was first 
diagnosed with a right shoulder rotator cuff tear in 2000, 
more than 40 years after separation from service.  As service 
medical records do not show any findings or diagnoses of a 
right shoulder disability, there is no competent medical 
evidence that the veteran suffered a right shoulder injury in 
service.  The earliest documented post-service complaints 
involving the right shoulder were shown in 1990, more than 30 
years following service.  Medical records reflect that this 
condition became symptomatic in approximately 1990, although 
the veteran has reported that he treated himself for right 
shoulder pain between service and about 1992.  According to 
the June 2001 VA examination report, the veteran indicated 
that his shoulder problems began during the 1980's and became 
severe in 1992, at which time probable rotator cuff tear was 
diagnosed, which was confirmed by a March 2001 MRI study.  In 
June 2001, the examiner opined that it was remotely possible 
that a shoulder injury could have occurred at the same time 
as the blunt trauma and kidney contusion.  However, he opined 
that it was very unlikely that the severe degree of rotator 
cuff trauma, tears and damage as documented in March 2001, 
would be the result of trauma which resulted in no symptoms, 
no signs, no disability and no diagnosis or treatment 
associated with a blunt injury to the trunk in 1955.  
Therefore, the Board finds that there is no medical evidence 
linking the veteran's right shoulder disorder to any injury 
or disease he incurred during his active military service.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against a finding that the veteran's right 
shoulder disorder began during service.  Thus, the veteran's 
claim for right shoulder disorder is denied.

B.  Kidney disorder

The veteran's March 1953 enlistment examination revealed no 
clinical abnormality of the kidney.  However, the record did 
note that there were clinical findings of albumin in the 
veteran's urine in 1949.  A July 1954 examination report 
indicated that this condition was corrected, according to the 
last 3 physical examinations.  A July 1955 record reflects 
that the veteran complained of having bounced against the 
side of a truck hurting his back in the kidney region and 
that he noticed blood in his urine.  Urine testing conducted 
later in July and August 1955 was negative.  August 1957 and 
September 1959 examination reports revealed no clinical 
abnormality of the kidney.  

Private medical records dated in October 1965 reflect that 
the veteran experienced pain in the abdomen, which was 
diagnosed as acute appendicitis and underwent an 
appendectomy.  

A March 2000 CT imaging of the abdomen revealed right renal 
calculus; however, the liver, spleen, pancreas and kidneys 
were described as normal.  The records also show that in 
March 2000, the veteran experienced symptoms of abdominal 
pain, diarrhea and vomiting, which were attributed to small 
bowel obstruction.  On private consultation in March 2000, 
the veteran complained of abdominal pain.  It was also notes 
that the veteran's glucose level was 473.  Impressions 
included possible small bowel obstruction (resolved) and 
diabetes mellitus, type 2.  

At a June 2001 VA genitourinary examination, the examiner 
summarized the pertinent medical history noting that the 
service medical records showed blunt trauma to the trunk in 
July 1955, resulting in gross hematuria and a diagnosis of 
kidney contusion.  Emergency appendectomy in 1965 was also 
reported, following which it was noted that he veteran 
experienced problems with kidney stones in 1967 until the 
present time.  The examiner indicated that no records were 
found suggesting that appendicitis, a bowel problem 
(diagnosed in March 2000), or kidney stones were identified, 
suspected or treated while the veteran was on active duty.  
Urinalysis and abdomen x-ray film apparently documented the 
presence of a kidney stone in the right kidney.  Impressions 
included status-post blunt trauma to the kidney in July 1955, 
while on active duty; contusion to one or both kidneys and 
hematuria, secondary to blunt trauma in service; and right 
kidney stones beginning in 1967, with the current presence of 
a third one, which had not passed or been removed.  

The VA examiner opined that it was not likely that the blunt 
trauma resulted in kidney stones.  It was noted that the 
veteran had only a rare episode of nocturia, occurring not 
more than once a month.  The examiner reported that the 
veteran had not experience bleeding since active duty, except 
for the two previous times that he passed stones, since 1967.  
The examiner also noted that the veteran had no frequency, 
dysuria, incontinence or other genitourinary symptomatology.  

Records dated in June 2001 show that the veteran received 
emergent treatment for right flank pain and nausea, related 
to a right kidney stone.  June 2001 films of the abdomen 
revealed calcification, which was thought to represent 
phleboliths.

At his September 2002 RO hearing, the veteran provided an 
account of the circumstances that caused blunt trauma to the 
right side of his body, while he was a passenger in the back 
of a truck.  He testified that the kidney was specifically 
injured and examined and it was documented that he passed 
blood.  He indicated that he had never talked to a kidney 
specialist about his kidney stones and whether they were 
related to service.  

With respect to the veteran's post-service indications of a 
kidney disorder, service medical records document an incident 
in July 1955, at which time the veteran complained of being 
bound against the side a truck injuring his back and kidney 
region resulting in symptoms of blood in his urine which were 
documented in July 1955.  However, urine testing conducted 
during subsequent months was negative, and no kidney disorder 
was clinically identified or complained of thereafter.  The 
clinical evidence shows that the veteran was initially 
treated for a kidney stone was in 1967, more than 10 years 
after service, and has continued to develop kidney stones 
since that time.  A VA opinion was sought as to any 
relationship between the post-service kidney problems and 
service.  A June 2001 VA examination report shows that the 
examiner indicated that no records were found suggesting that 
appendicitis, a bowel problem (diagnosed in March 2000), or 
kidney stones were identified, suspected or treated while the 
veteran was on active duty.  The VA examiner opined that it 
was not likely that the blunt trauma sustained in 1955 
resulted in kidney stones.  

There is no competent medical evidence that the veteran had a 
diagnosis of a kidney disorder to include kidney stones 
during his period of active service, nor is there any 
evidence the manifestation of any kidney disorder to a 
compensable degree within one year following separation from 
service for which presumptive service connection could have 
been available.  Moreover, the Board finds that there is no 
medical evidence linking the veteran's current kidney 
disorder to include kidney stones to any injury or disease he 
incurred during his active military service.  Therefore, the 
Board finds that there is no medical evidence linking the 
veteran's kidney disorder to any injury or disease he 
incurred during his active military service.  Accordingly, 
the Board concludes that the preponderance of the evidence is 
against a finding that the veteran's kidney disorder began 
during service.  Thus, the veteran's claim for kidney 
disorder is denied.

For the reasons discussed above, the Board finds that the 
evidence is against the veterans claim for entitlement to 
service connection for disorders of the right shoulder and 
kidney.  Because the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West. 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).


ORDER

Entitlement to service connection for a right shoulder 
disorder is denied.

Entitlement to service connection for a kidney disorder is 
denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



